PER CURIAM.
Pursuant to the Stipulation and Joint Motion filed in this case by Coldwell Banker Residential Real Estate, Inc. and Raul Benitez and Virginia Benitez (collectively “Appellants”) and Saddy Abaunza Delgado, P.A., Saddy Abaunza Delgado and Bell Microproducts-Future Tech, Inc. (collectively “Appellees”), the Order Granting Motion to Stay Pending Arbitration dated March 24, 2004, is hereby vacated, and this appeal is dismissed with each party to bear its own fees and costs related to the appeal.